— Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered March 29, 2012, convicting defendant, after a jury trial, of assault in the second degree (two counts) and criminal possession of a weapon in the third degree, and sentencing her, as a second violent felony offender, to an aggregate term of six years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348- 349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence supports the conclusion that the victim’s arm wound caused “more than slight or trivial pain” (People v Chiddick, 8 NY3d 445, 447 [2007]), thus satisfying the physical injury element. Concur — Mazzarelli, J.E, Saxe, Moskowitz, DeGrasse and Gische, JJ.